Title: To Alexander Hamilton from John Nicholson, 19 April 1791
From: Nicholson, John
To: Hamilton, Alexander


Comptroler Generals Office [Philadelphia] April 19th 1791
Sir
Altho many of the Certificates the property of the State of Pennsylvania were not yet assigned thereto for which you have directed such provisions to be made as fully secures her interest therein, Yet there are also Certificates that appear to the Credit of the same State on the Treasury Books which individuals are intitled to on their delivering up the New Loan Certificates of Pennsylvania in their possession. This business hath been done by my Power of Attorney to transfer to the Individual so much of this Registered Debt as they are severally intitled to and went on with great satisfaction to the Individuals, but since the late quarters Interest hath been payable on their species of Debt a difficulty arises, and I find that such as have since been transfered, will when they come to fund their paper notwithstanding the appearance of the Registered Certificate and commencement of Interest expressed thereon is the same as expressed in the former leaves One quarters Interest behind which remains to the Credit of and is receivable by the State of Pennsylvania, altho the whole Interest is in part their property. To Obviate this inconvenience if it can be Obviated is the design of my present application. From this information you will see our situation and alone can direct relief in the premises. The State of Pennsylvania have by a law thereof determined to fund their paper according to the terms prescribed by Act of Congress, of August 1790. It would therefore be to us the most agreeable to receive no Interest upon any of the Registered Debt in the shape it now is, and untill funded. If therefore all that appears to the Credit of the State were added to those contained in the List made to the Register and to the bank and which are already excepted from the Quarters payment now making, it would at once remove the difficulty. The next practicable mode appears to me to be to frame my power of Attorney to transfer so as to include a power to receive also said Quarterly payment of Interest. However as I observed before, you are best Able to devise the method in which it should be done and I have great confidence that you will order it in such way as will accomodate the State and the individuals.
I have the honor to be   with high respect.   Sir your most Obt. Very Hbl   Servant
J. N.
The Honorable Alexe Hamilton Esqr.Secrety Treasury U States
